[Cite as State v. Atkinson, 2021-Ohio-3414.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                 :     JUDGES:
                                               :     Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                   :     Hon. W. Scott Gwin, J.
                                               :     Hon. Earle E. Wise, J.
-vs-                                           :
                                               :
ERIC R. ATKINSON,                              :     Case No. CT2021-0018
                                               :
        Defendant - Appellant                  :     OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Muskingum County
                                                     Clerk of Courts, Case No. CR2017-
                                                     0410



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    September 27, 2021



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

RONALD L. WELSH                                      ERIC ATKINSON, Pro Se
Prosecuting Attorney                                 741-899
Muskingum County                                     Noble Correctional Institution
                                                     15708 McConnelsville Road
By: TAYLOR P. BENNINGTON                             Caldwell, Ohio 43724
Assistant Prosecuting Attorney
Muskingum County, Ohio
27 North Fifth St., P.O. Box 189
Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2021-0018                                                 2


Baldwin, P.J.

       {¶1}     Defendant-appellant Eric Atkinson appeals from the April 7, 2021 Entry of

the Muskingum County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                         STATEMENT OF THE FACTS AND CASE

       {¶2}     On October 29, 2017, Angelina Butler took her children trick or treating with

her friend in her friend's neighborhood. Appellant is the father of Butler's children. Butler's

friend lives near appellant. As they walked past appellant's residence, appellant exited

his home, wearing a mask to scare the children. Butler asked appellant to stop and an

argument ensued. Appellant pushed Butler, who responded by kicking him. In retaliation,

appellant punched her in the face, and then pushed her. Butler and her group returned to

her friend's residence and called the Sherriff's office. Butler felt sick and began to vomit.

While speaking with law enforcement, Butler lost consciousness. The officers proceeded

to appellant's residence. Appellant admitted assaulting Butler, but claimed it was in self-

defense because she kicked him in the groin. As a result of the altercation, Butler had a

concussion and pinched nerves. She underwent multiple surgeries to correct the damage

that appellant caused.

       {¶3}     On November 9, 2017, the Muskingum County Grand Jury indicted

appellant on one count of felonious assault, in violation of R.C. 2903.11(A)(1), a felony of

the second degree; one count of domestic violence (prior offense), in violation of

2919.25(A), a felony of the fourth degree; two counts of assault on a peace officer, in

violation of R.C. 2903.13(A), felonies of the fourth degree; and one count of resisting

arrest, in violation of R.C. 2921.33(B), a first degree misdemeanor.
Muskingum County, Case No. CT2021-0018                                             3


      {¶4}   On January 10, 2018, appellant pled guilty to felonious assault, domestic

violence (prior offense) and resisting arrest. The State agreed to dismiss the two counts

of assault on a peace officer. The trial court ordered a pre-sentence investigation report.

On February 12, 2018, appellant appeared before the trial court for sentencing. The trial

court merged the felonious assault and domestic violence counts. The State elected to

move forward on the felonious assault charge. Thereafter, the trial court sentenced

appellant to an aggregate prison term of eight years. Appellant appealed his sentence to

this Court, which affirmed. State v. Atkinson, 5th Dist. Muskingum App. No. CT2018-

0015, 2018-Ohio-4290. The Ohio Supreme Court subsequently denied appellant's motion

for leave to file a delayed appeal. State v. Atkinson, 154 Ohio St.3d 1510, 2019-Ohio-

601,116 N.E.3d 1289.

      {¶5}   On December 26, 2018, appellant filed a pro se petition for post-conviction

relief, seeking to have his conviction set aside. Appellant asserted two grounds in support

of relief. First, appellant claimed the State failed to provide medical records and medical

statements in discovery. Appellant explained the discovery was necessary for him to

properly defend himself against the felonious assault charge, which required proof of

serious physical harm to another. Appellant also alleged the State failed to establish an

essential element of the offense of domestic violence, to wit: the victim was a family or

household member. Appellant also requested an evidentiary hearing. Appellant did not

include any documentation in support of his petition. Appellant subsequently filed a

motion to amend his petition to include a claim that his sentence was disparate when

compared to similarly situated defendants.
Muskingum County, Case No. CT2021-0018                                                 4


       {¶6}   Via an Entry filed on June 4, 2019, the trial court denied appellant's petition.

The trial court found that appellant had failed to provide any evidence in support of his

claims. The trial court further found that the issues could have and should have been

raised on direct appeal and, therefore, were barred by the doctrine of res judicata. The

trial court also denied appellant's request for a hearing. Appellant then appealed.

       {¶7}   Thereafter, on March 31, 2021, appellant filed a Successive Petition to

Vacate or Set Aside Sentence. Appellant, in his petition, argued that he was denied due

process of law because the trial court abused its discretion when it found that the victim

had suffered injuries from appellant’s actions that required surgery. Appellant claimed that

he had received exculpatory evidence during a deposition that took place for a civil action

filed years after the guilty plea in his criminal trial. Appellant also challenged his sentence

and claimed that the trial court erred by barring his search and seizure claim. On the same

date, appellant filed a Motion for Expert Assistance and a Motion for Appointment of

Counsel.

       {¶8}   The trial court, as memorialized in an Entry filed on April 7, 2021, denied

appellant’s motion. The trial court found that appellant had failed to provide any evidence

supporting his claims, that he did not assert that the United States Supreme Court had

recognized any federal or state right applying retroactively to his situation and that

appellant had failed to demonstrate that he was unavoidably prevented from discovering

the facts necessary for his claim for relief and that, but for a constitutional error, no

reasonable factfinder would have found him guilty. Finally, the trial court found that the

issues raised in appellant’s petition could have, and should have, been raised in his direct

appeal.
Muskingum County, Case No. CT2021-0018                                                5


       {¶9}   Pursuant      to     an     Opinion      filed    on     May      21,       2020

in State v. Atkinson, 5th Dist. Muskingum No. CT2019-0055, 2020-Ohio-3122, this Court

affirmed the June 4, 2019 judgment of the trial court.

       {¶10} Appellant now appeals from the trial court’s April 7, 2021 Entry, raising the

following assignments of error on appeal:

       {¶11} “I. APPELLANT’S DUE PROCESS WAS DENIED BY THE IMPROPER

STATEMENT OF THE FACT FINDER OF EXCULPATORY EVIDENCE THAT

APPELLANT HAD BEEN DENIED AND NOW IS CONTRADICTED.”

       {¶12} “II. TRIAL COURT ERREORED (SIC) OR ABUSED ITS DISCRETION BY

DENING (SIC) APPELLANT A (SIC) EVIDENTIARY HEARING.”

       {¶13} “III. TRIAL COURT ERRORED (SIC) BY BARRING APPELLANT

GROUNDS WITH THE DOCTRINE OF RES JUDICATA WHEN A CONSTITUTIONAL

VIOLATION ACCURED (SIC) 4TH AND 14TH AMENDMENT WITH THE NEWLY

DISCOVERED EVIDENCE.”

                                            I, III

       {¶14} In his first and third assignments of error, appellant contends that the trial

court erred and/or abused its discretion in denying his successive petition for post-

conviction relief. In his second assignment of error, appellant maintains that the trial court

erred by denying him an evidentiary hearing.

       {¶15} The post-conviction relief process is a collateral civil attack on a criminal

judgment, rather than an appeal of the judgment. State v. Calhoun, 86 Ohio St.3d 279,

281, 1999-Ohio-102, 714 N.E.2d 905. The post-conviction relief proceeding is designed

to determine whether “there was such a denial or infringement of the person's rights as
Muskingum County, Case No. CT2021-0018                                                6


to render the judgment void or voidable under the Ohio Constitution or the Constitution of

the United States.” R.C. 2953.21(A)(1)(a). Post-conviction review is not a constitutional

right. Rather, it is a narrow remedy which gives the petitioner no more rights than those

granted by statute. Id. It is a means to resolve constitutional claims which would otherwise

be impossible to reach because the evidence supporting those issues is not contained in

the record of the petitioner's criminal conviction. State v. Zich, 6th Dist. Lucas No. L-15-

1263, 2017-Ohio-414, ¶ 9.

       {¶16} R.C. 2953.23 governs successive petitions and states the following in

pertinent part, as subsection (A)(2) is not applicable sub judice:

       {¶17} (A) Whether a hearing is or is not held on a petition filed pursuant to section

2953.21 of the Revised Code, a court may not entertain a petition filed after the expiration

of   the     period    prescribed      in   division   (A)    of     that   section   or    a

second petition or successive petitions for similar relief on behalf of a petitioner unless

division (A)(1) or (2) of this section applies:

       {¶18} (1) Both of the following apply:

       {¶19} (a) Either the petitioner shows that the petitioner was unavoidably prevented

from discovery of the facts upon which the petitioner must rely to present the claim for

relief, or, subsequent to the period prescribed in division (A)(2) of section 2953.21 of the

Revised Code or to the filing of an earlier petition, the United States Supreme Court

recognized a new federal or state right that applies retroactively to persons in the

petitioner's situation, and the petition asserts a claim based on that right.

       {¶20} (b) The petitioner shows by clear and convincing evidence that, but for

constitutional error at trial, no reasonable factfinder would have found the petitioner guilty
Muskingum County, Case No. CT2021-0018                                               7


of the offense of which the petitioner was convicted or, if the claim challenges a sentence

of death that, but for constitutional error at the sentencing hearing, no reasonable

factfinder would have found the petitioner eligible for the death sentence.

         {¶21} In reviewing appellant’s petition, we find that appellant did not satisfy the

requirements of R.C. 2953.23. We agree with the trial court that appellant failed to provide

any evidence in support of his support his claim that the victim in this case did not suffer

injuries that required surgery.       Appellant also failed to demonstrate that he was

unavoidably prevented from discovering the facts necessary for his claims for relief and

that, but for constitutional error at trial, no reasonable factfinder would have found him

guilty

         {¶22} We further find that the issues that appellant raises are barred by the

doctrine of res judicata. Pursuant to the doctrine of res judicata, a final judgment of

conviction bars a convicted defendant who was represented by counsel from raising and

litigating in any proceeding except an appeal from that judgment, any defense or any

claimed lack of due process that was raised or could have been raised on direct appeal

from that judgment. State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104, paragraph nine

of the syllabus (1967). The claims that appellant raises either were, or could have been,

raised in one of his prior appeals.

         {¶23} We find, therefore, that the trial court did not err in denying appellant’s

successive petition without a hearing.

         {¶24} Appellant’s three assignments of Error are, therefore, overruled.
Muskingum County, Case No. CT2021-0018                                  8


       {¶25} Accordingly, the judgment of the Muskingum County Court of Common

Pleas is affirmed.

By: Baldwin, P.J.

Gwin, J. and

Wise, Earle, J. concur.